Title: From George Washington to Colonel Theodorick Bland, 22 July 1778
From: Washington, George
To: Bland, Theodorick


          
            Dear Sir
            Head Quarters White plains 22d July 1778
          
          I have yours of the 27th ulto. I am exceedingly mortified at hearing, that after Colol
            Temple has been so many months ⟨in⟩ Virginia employed solely in procuring cloathing for
            the Regiment, that the greatest part of what he had engaged should have been applied to
            other purposes, by Mr Finnie. The Men of your Regiment now here are in a manner
            destitute ⟨o⟩f cloathing, and having still depended upon receiving a supply from
            Virginia every day, have made no provision. The
            Officers who had the charge of procuring necessaries for Moylans and Sheldons Regiments
            have long since compleated the Business and the men are well equipped. Matters being
            thus circumstanced with you, I see nothing better to be done than for Lt Colo. Temple to
            come immediately forward with what Cloathing he has, and to call upon the Cloathier Genl
            in Philada and leave an order for what is deficient.
          I cannot give any direction about the disposal of the Money sent to Colo. Baylor and
            yourself, that is a matter which you must settle between yourselves. He undoubtedly, if
            it comes first to his hands, should give you your share, and not suffer you to be
            embarrassed on acct of your public engagements.
          If you think that the eight or ten Men, mentioned by you, cannot come forward without
            danger of taking the small Pox upon the Road, you had better innoculate them; but I had
            rather they should have it done after they join the Regt. I am &c.
        